Title: From Thomas Jefferson to Meriwether Jones, 18 June 1803
From: Jefferson, Thomas
To: Jones, Meriwether


            
              Dear Sir 
                     
              Washington June 18. 1803.
            
            Altho’ I have made it a point to disregard the various calumnies by which the federalists have endeavored to wound republicanism through me, yet when a respectable man, as Gabriel Jones, comes forward and sets his name to facts candidly stated & calculated the more to raise false impressions as his facts are not Sound, I have thought it would not be amiss that a just statement should be made, in order to satisfy candid minds. I have therefore made the inclosed, thinking I could not do better than commit it to your friendship, to publish it in such form, with such alterations or abridgments as you think proper. whether too as an anonymous communication, or with a feigned name, or as the editor’s own observations is left to yourself as you are sufficiently apprised of the utter impropriety of it’s being in any form which should engage me in that field, or if you think it better to suppress it, I leave it to your judgment. There is no fact in it but what is stated by mr Jones, and the historical references are known to every one, and may most of them be verified by the journals of Congress or proceedings of the Virginia legislature. I pray you to accept assurances of my great esteem & best wishes.
            
              Th: Jefferson
            
            
              P.S. I will thank you to destroy the original & this letter.
            
          